UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 24, 2016 6D GLOBAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-35002 47-1899833 (State or Other Jurisdiction (Commission File Number) (IRS Employer Of Incorporation) Identification No.) 17 State Street, Suite 2550 New York, NY 10004 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(646) 681-2345 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 24, 2016, 6D Global Technologies, Inc. (the “Company”) was notified that the Nasdaq Hearings Panel (the “Panel”) had denied the Company’s appeal regarding its continued listing on The Nasdaq Stock Market (“Nasdaq”), and will suspend trading in the Company’s shares effective at the open of business on Tuesday, March 29, 2016. The Company disagrees with the conclusions underlying the Panel’s determination and intends to timely request a hearing and present its case against delisting to the Nasdaq Listing and Hearing Review Council. However, there can be no assurance that the Company will be successful in its appeal. SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. 6D GLOBAL TECHNOLOGIES, INC. Date: March 25, 2016 By: /s/ Tejune Kang Name: Tejune Kang Title: Chief Executive Officer
